Citation Nr: 0305758	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  94-31 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Evaluation of traumatic arthritis at the metatarsophalangeal 
joint of the right great toe, rated as zero percent disabling 
from September 3, 1992, and as 10 percent disabling from 
August 14, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to 
September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that granted a claim of entitlement 
to service connection for mild traumatic arthritis at the 
metatarsophalangeal (MTP) joint of the right great toe and 
assigned a noncompensable disability evaluation, effective 
from September 3, 1992.  The veteran's case was remanded by 
the Board for additional development in December 2000.  While 
in a remand status, the veteran's disability rating for 
arthritis of the MTP joint of the right great toe was 
increased to 10 percent, effective from August 14, 2001.  The 
veteran's case is again before the Board for appellate 
review.

The Board notes that the issue of entitlement to service 
connection for post-traumatic stress disorder (PTSD) was also 
remanded by the Board in December 2000.  Subsequent 
development lead the RO to grant service connection for PTSD 
by way of a rating decision dated in October 2002.  There is 
no indication in the claims folder that the veteran has 
submitted a notice of disagreement (NOD) with any aspect of 
that decision.  38 U.S.C.A. § 7105(b)(1) (West 2002); see 
Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) 
(notice of disagreement (NOD) regarding disability 
compensation level separate from prior NOD regarding issue of 
service connection).  The Board may only exercise 
jurisdiction over an issue after a veteran has filed both a 
timely NOD to an element of a rating decision, and a timely 
substantive appeal, filed after a statement of the case is 
issued.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. 
App. 554 (1993); 38 C.F.R. § 20.200 (2002).  Since an appeal 
of the rating decision granting entitlement for service 
connection for PTSD has not been developed for the Board's 
review, the current decision is limited to the issue of the 
disability rating for the veteran's arthritis of the MTP 
joint of the right great toe.

Finally, the Board notes that, in an informal hearing 
presentation dated in March 2003, the veteran's 
representative said that the veteran asserts that his 
service-connected disability precludes him from obtaining 
substantially gainful employment.  The Board finds that this 
statement raises the issue of entitlement to a total 
disability evaluation based on individual unemployability 
(TDIU) for the veteran.  In light of the veteran's recent 
grant of service connection for PTSD and the assignment of a 
70 percent disability rating, and as the issue of entitlement 
to a TDIU rating has not been developed or certified on 
appeal, the Board is referring the issue back to the RO for 
such further development as may be necessary.  


FINDING OF FACT

The veteran's right MTP joint disability has been manifested 
by subjective complaints of pain in the joint since September 
1992 with objective evidence of tenderness to palpation.  
There is no x-ray evidence of arthritis in the joint.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for traumatic 
arthritis at the metatarsophalangeal joint of the right great 
toe, for the period from September 3, 1992, to August 14, 
2001, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a Diagnostic Codes 
5003, 5010, 5284 (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis at the metatarsophalangeal joint of 
the right great toe have not been meet.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.40, 4.45, 4.71a 
Diagnostic Codes 5003, 5010, 5284.



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Background

The veteran served on active duty from August 1979 to 
September 1992.  A review of his service medical records 
(SMRs) is negative for any report of treatment for an injury 
of the right foot during service.  

The veteran submitted his original claim for disability 
compensation benefits in September 1992.  At that time he 
listed a left foot condition on his claim form.

The veteran was afforded VA examinations in October 1992.  
The general medical examiner noted a history from the veteran 
of an injury to the right great toe in 1991.  The veteran 
said that a heavy object fell on his right foot.  He denied a 
history of a fracture but complained of chronic pain in the 
toe.  The assessment was history of right first toe injury 
with chronic pain.

The results of a VA orthopedic examination from October 1992 
noted that the veteran said a 200-pound weight fell onto the 
dorsum of his right foot.  The veteran related having 
immediate pain and swelling in the foot.  The veteran said x-
rays were negative at that time.  He also said that he was 
taken off duty and given crutches for two weeks.  He 
complained of occasional pain in the right foot.  The pain 
was primarily activity related and became worse with periods 
of standing or walking.  He said the pain was most 
significant with changes in the weather.  The veteran said 
the pain was in the right MTP joint.  The examiner observed 
that the veteran was able to normal heel-to-toe walk, with a 
normal arch. The veteran could squat and rise on his toes 
without difficulty.  The examiner reported some mild 
hypertrophy about the MTP joint.  The examiner reported a 
range of motion for the right MTP joint of 20 degrees 
dorsiflexion and 30 degrees plantar flexion.  The examiner 
noted that the veteran complained of a mild tingling about 
the MTP joint with the range of motion.  The examiner's 
impression was mild degenerative joint disease at the MTP 
joint of the right great toe, secondary to trauma.  The 
examiner noted that an x-ray of the right foot was ordered 
but not available at the time the report was prepared.

Associated with the claims folder is an x-ray report for an 
x-ray of the right foot done in October 1992.  The report 
noted a rounded bony density associated with the ventral base 
of the first distal phalanx.  The report said that this might 
represent a sesamoid bone but suggested clinical correlation 
to rule out the possibility of an avulsion fracture.

The veteran was granted service connection for mild traumatic 
arthritis at the MTP joint of the right great toe in March 
1993.  He was assigned a noncompensable disability rating, 
effective from September 3, 1992.

VA treatment records for the period from October 1992 to 
October 1993 show several instances of complaints of right 
great toe pain, with several entries dated in October 1993.  
The entries noted complaints of chronic right great toe pain 
and repeated the diagnosis from the October 1992 orthopedic 
examination of degenerative joint disease (DJD).  

Copies of records from the Social Security Administration 
(SSA) were submitted by the veteran in February 1994.  There 
was no information in the records pertinent to the issue on 
appeal.

VA psychiatric examinations in November 1993 and May 1994, 
respectively, did not report any physical complaints related 
to the veteran's service-connected right great toe.

The veteran testified at a hearing at the RO in February 
1996.  The veteran appeared at the hearing with the 
assistance of a cane.  He said that he was provided the cane 
by VA.  He testified that he had been using the cane since 
1993 or 1994.  The veteran related that he experienced pain 
in his right great toe.  He could not walk on his right foot 
because of the pain from pressure on the toe and needed the 
cane to assist him.  He used Motrin for pain relief.  The 
veteran submitted a copy of a VA letter, dated in July 1995, 
that advised him of the results of a Persian Gulf War 
registry examination.  The letter detailed the veteran's 
several diagnoses and listed foot pain as one of the 
diagnoses.

The veteran also testified at a Travel Board hearing in 
September 2000.  The veteran testified that he was employed 
with the local fire department.  He worked in an 
administrative capacity at the time of the hearing.  He said 
that his right foot would swell at times and make it hard to 
wear a shoe.  He also said that his right great toe would 
hurt when he would apply pressure.  He would soak his toe 
about once a week to relieve the pain.  He also used Motrin 
for pain relief.  He related that he had recently received 
treatment for his right great toe from VA.

The veteran's case was before the Board in December 2000.  At 
that time the Board noted that the veteran had not been 
afforded an orthopedic examination to evaluate the status of 
the service-connected right great toe disability since 1992.  
The Board also noted that the veteran claimed recent VA 
treatment for his right great toe and those records needed to 
be obtained and associated with the claims folder.

The RO wrote to the veteran in February 2001.  He was 
requested to identify any sources of treatment for his right 
great toe.

Additional records were received from the SSA.  The records 
documented that the veteran was found to be disabled as of 
September 2, 1992.  The records show that the veteran's 
disability was entirely related to psychiatric diagnoses.  
There was no evidence of any physical aspect to the 
disability determination.  Moreover, the records show that 
the veteran's disability status was terminated because the 
veteran's employment and earnings in excess of allowable 
amounts.

Treatment records from the VA medical center (VAMC) in 
Augusta, Georgia, were obtained in March 2001.  The records 
pertained to treatment provided to the veteran in 1994 for 
his PTSD.

Additional VA treatment records from the VAMC in Charleston, 
South Carolina, were received in March 2001.  The records 
documented treatment provided to the veteran for the period 
from February 1994 to January 1996.  An entry dated in March 
1995 noted that the veteran complained of right foot pain.  
The metatarsal heads were noted to be tender to palpation.  
X-rays of the right foot were interpreted to show no evidence 
of DJD.  The assessment was metatarsalgia.  Entries dated in 
May 1995 and June 1995, noted complaints of bilateral foot 
pain.  A physical therapy entry, dated in July 1995, noted 
that the veteran was issued crutches.  A January 1996 entry 
noted continued complaints of bilateral foot pain and that 
the veteran had been issued special shoes with prosthetics.

The veteran submitted additional evidence in support of his 
PTSD claim in April 2001.  Included in the evidence was a VA 
discharge summary for a period of hospitalization for 
treatment of PTSD in April 2001.  The summary noted a past 
injury of the right foot but there were no current complaints 
or problems associated with the right foot reported in the 
summary.

The veteran was afforded a VA orthopedic examination in 
August 2001.  The examiner reported that the veteran said 
that he injured his right MTP joint in service when a weight 
fell on it.  Since that time the veteran had experienced 
intermittent throbbing and aching discomfort that had 
worsened over the last several years.  He reported increased 
pain with standing and walking.  He also said that he 
experienced increased pain with awakening.  The veteran 
denied any right lower extremity weakness, loss of 
coordination, or easy fatigability of the right foot muscles.  
The veteran said that he was unable to work secondary to 
pain, predominantly because he had increased pain when 
standing and walking.  He took Tylenol and nonsteroidal anti-
inflammatory (NSAIDs) medications.  The examiner noted that 
there were no x-rays available at the time of the 
examination.  

The examiner reported that the veteran had antalgic gait to 
the right.  He ambulated with a cane in the left hand.  The 
veteran was reported to be wearing tennis shoes that were 
extremely worn, with a cut out portion around the first MTP 
joint region.  The veteran did not bear weight on the ball of 
the right foot.  The examiner said that there was a bilateral 
hallux valgus deformity of the great toe, more pronounced on 
the right.  The veteran reported pain around the right MTP 
joint region with palpation of the lateral most aspect of the 
foot.  The examiner noted that the veteran reported increased 
pain with very light palpation of the MTP joint region, 
although he did not apply enough pressure to dimple the skin.  
Passive range of motion for the right ankle was reported as 5 
degrees of dorsiflexion and 15 degrees of plantar flexion 
with guarding and the veteran reporting increased pain in the 
MTP joint region with the testing.  The examiner said that 
the veteran was unable to flex or extend the toes, secondary 
to increased MTP joint pain.  The skin was warm and dry.  
There was no lower extremity edema and there was excellent 
capillary refill.  The impression was bilateral hallux valgus 
deformity, more pronounced on the right.  The examiner added 
that the veteran presented with multiple signs and symptoms 
that did not correlate with pain isolated to the right MTP 
joint.

Associated with the claims folder are additional VA treatment 
records from VAMC Charleston and VAMC Augusta for the period 
from November 1993 to October 2002.  The records from Augusta 
pertained to outpatient therapy for the veteran's PTSD.  The 
records from VAMC Charleston reported intermittent treatment 
for complaints of bilateral foot pain and instances of right 
foot pain.  The veteran was noted to walk with a cane on 
several entries.  The veteran did wear special shoes for a 
bilateral foot problem.  There were no entries to reflect 
that the veteran missed time from work due to his service-
connected right great toe disability.  While many of the 
clinical entries described the veteran's condition as DJD of 
the right foot, x-rays of the right foot in March 1996 and 
March 2001 did not show any evidence of DJD.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2002).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2002).  In cases, such as this one, where the original 
rating assigned has been appealed, consideration must be 
given to whether the veteran deserves a higher rating at any 
point during the pendency of the claim.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran's right great toe disability has been rated by 
the RO as traumatic arthritis at the metatarsophalangeal 
joint of the right great toe.  The veteran's disability 
rating was increased to 10 percent while the case was in a 
remand status effective from August 14, 2001.  The veteran's 
disability is evaluated under diagnostic code 5010-5284.  
38 C.F.R. § 4.71a (2002).  Diagnostic Code 5010 is used to 
rate disabilities involving traumatic arthritis.  Diagnostic 
Code 5284 pertains to disabilities involving injuries to the 
foot.  

As noted above, Diagnostic Code 5010 is used to rate 
disabilities involving traumatic arthritis.  The rating 
schedule provides that traumatic arthritis is to be rated as 
degenerative arthritis under Diagnostic Code 5003, which in 
turn, provides that, when documented by x- rays, arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.

Under Diagnostic Code 5284 a 10 percent evaluation is 
applicable for a foot injury involving a moderate disability.  
A 20 percent rating is warranted for a moderately severe 
disability.  A 30 percent rating is for consideration of a 
severe disability.  38 C.F.R. § 4.71a.

The veteran's SMRs are negative for any report of the claimed 
injury in service.  However, the veteran's description of 
what occurred is consistent with the circumstances of the 
veteran's military occupational specialty.  The initial VA 
examination in October 1992 noted some mild hypertrophy about 
the right MTP joint.  The veteran complained of intermittent 
pain that increased with activity.  Subsequent outpatient 
treatment records reflect intermittent clinical visits for 
complaints of both bilateral foot pain and right foot pain.  
There are few entries that relate the pain to the veteran's 
service-connected right great toe.  X-rays of record show no 
evidence of DJD although the veteran was given this as an 
original diagnosis based on the October 1992 clinical 
findings and this impression has been repeated in subsequent 
clinical entries.  

The veteran's SSA disability, for the period it was in 
effect, was unrelated to his service-connected right great 
toe disability.  The veteran's SSA disability was premised on 
a psychiatric condition.

The clinical entries and the veteran's testimony at hearings 
in February 1996 and September 2000 reflect that he has 
experienced chronic pain in his right foot since service 
connection was established in March 1993 and based on the 
veteran's September 1992 claim.  The results of the August 
2001 VA examination reflected that the veteran had pain on 
palpation of the MTP joint region, a finding noted on a 
number of the clinical entries.  The veteran also had 
limitation of motion of the right ankle and was unable to 
flex or extend the toes secondary to increased MTP joint 
pain.  The examiner reported an impression of bilateral 
hallux valgus deformity.  He also said that the veteran 
presented with multiple signs and symptoms that did not 
correlate with pain associated to the right MTP joint.

The Board has considered the evidence of record under the 
ruling in Fenderson in consideration of a staged rating.  The 
clinical records support a finding that the 10 percent rating 
should be effective from September 1992.  The Board observes 
that the veteran has complained of chronic right great toe 
pain since the October 1992 VA examination.  The clinical 
findings have continued to show evidence of pain, although 
with little or no objective signs upon clinical examination.  
Resolving reasonable doubt in favor of the veteran, the Board 
finds that the veteran is entitled to a 10 percent rating 
from the date of award of service connection, September 3, 
1992.

In evaluating the veteran's claim there is no basis to assign 
a higher rating at any time from September 1992 under 
Diagnostic Code 5010 as there is no x-ray evidence of 
arthritis of record as required by the regulations.  In 
regard to Diagnostic Code 5284, the Board finds that the 
evidence of record does not support a higher rating than the 
current 10 percent at any time since the award of service 
connection.  The veteran's symptomatology is consistent with 
the current 10 percent rating for a moderate foot injury 
disability.  Thus a rating in excess of 10 percent after 
September 3, 1992, is denied.

The Board has considered other diagnostic codes under 
38 C.F.R. § 4.71a for possible application and a higher 
disability rating.  There is no evidence of flatfeet, or pes 
planus, related to service-connected disability to warrant 
consideration under Diagnostic Code 5276.  Further there is 
no evidence that the veteran's service-connected disability 
has been classified as pes cavus to allow for consideration 
of a higher rating under Diagnostic Code 5278.  Finally, 
there is no evidence of malunion or nonunion of a metatarsal 
bone that would permit a higher rating under Diagnostic Code 
5283.

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2002) must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

In this case, the veteran has complained of pain in his right 
foot, primarily, since 1992.  VA examination results in 
October 1992 and August 2001 did not find significant 
objective evidence of disability.  Rather the veteran's 
complaint was pain.  The clinical entries of record also 
document complaints of pain in limiting the veteran's weight 
bearing on his right foot.  The August 2001 VA examiner 
stated that the veteran's multiple signs and symptoms did not 
correlate with pain isolated to the right MTP joint.  
Moreover, the examiner noted that the veteran denied right 
lower extremity weakness, loss of coordination, or easy 
fatigability of the right foot.  The Board finds that the 
veteran's symptomatology does not rise to a level to require 
the assignment of a higher disability rating under 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca.  The veteran's complaints of pain 
in his right MTP joint are contemplated in his current 10 
percent disability rating.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the question of 
whether a rating greater than 10 percent is warranted.  The 
Board is unable to identify a reasonable basis for granting a 
higher rating than 10 percent at any time during the pendency 
of the veteran's appeal.  Gilbert v. Derwinski, 1 Vet. App. 
49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2001).  The Board notes that 38 C.F.R. 
§ 3.102 was amended in August 2001, effective as of November 
9, 2000.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  
However, the change to 38 C.F.R. § 3.102 eliminated the 
reference to submitting evidence to establish a well-grounded 
claim and did not amend the provision as it pertains to the 
weighing of evidence and applying reasonable doubt.  
Accordingly, the amendment is not for application in this 
case.

The Board has also considered whether the claim should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration.  Extra-schedular 
evaluations are intended for application in cases in which 
the schedular evaluation is inadequate to compensate for the 
average earning capacity impairment due exclusively to 
service-connected disability.  38 C.F.R. § 3.321(b) (2002).  
The governing norm in such exceptional cases is a finding 
that the case represents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The record reflects that the veteran has not required 
hospitalization for his service-connected right great toe 
disability at any time.  He has not had any surgery for the 
condition and there is no objective evidence of record that 
the veteran has missed work due to his service-connected 
disability.  The veteran alleged at the August 2001 VA 
examination that he could not work because of right foot 
pain; however, there is no evidence to support that 
contention.  The SSA records showed that the veteran's 
disability was for a psychiatric condition.  The extensive VA 
clinical records contain no entries reflecting that the 
veteran was unable to work secondary to his right great toe 
disability.  Later VA treatment records from 2002 show the 
veteran to still be employed.  The VA examination reports and 
outpatient treatment records do not reflect other than 
intermittent treatment for the veteran's right great toe 
disability.  Such evidence does not warrant any consideration 
of an extraschedular rating.  Therefore, the Board has 
concluded that referral of this claim for extra-schedular 
consideration is not in order.

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106- 475, 114 Stat. 2096, (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)), which became effective during the pendency of this 
appeal.  VA has also issued final regulations to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620-32. (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  There is no outstanding information or evidence 
needed to substantiate a claim in this case.  The veteran is 
claiming a higher rating for his service-connected right 
great toe disability.  The veteran has been advised of the 
rating criteria used to evaluate his disability and what is 
needed to establish entitlement to a higher rating.  There is 
no additional information or evidence needed to substantiate 
and complete his claim.

Newly codified 38 U.S.C.A. § 5103, requires certain notices 
be provided by the Secretary when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b) (2002), details the procedures by which VA will 
carry out its duty to assist by way of providing notice.

The veteran submitted his claim for service connection in 
September 1992.  He was afforded a VA examination in October 
1992.  Service connection for the right great toe was granted 
in March 1993.  The rating decision informed the veteran of 
the basis for his then noncompensable disability rating.  

The veteran submitted his disagreement with the 
noncompensable disability rating in August 1993.  A large 
volume of VA records were associated with the claims folder 
for evaluation.  

The veteran was issued a statement of the case (SOC) in 
October 1993 that contained a review of all of the evidence 
of record.  The veteran's claim remained denied because the 
record did not contain evidence to demonstrate that his 
service-connected right great toe disability satisfied the 
rating criteria to justify an increase.  

The veteran testified at a hearing at the RO in February 
1996.  The veteran testified regarding his symptoms and the 
treatment that had been provided for his right great toe 
disability.

The veteran also testified at a Travel Board hearing in 
September 2000.  The veteran's case was remanded by the Board 
in December 2000 to afford him the opportunity to be further 
examined by a VA examiner and to obtain VA treatment records 
identified by the veteran.

The RO wrote to the veteran in February 2001 and requested 
that he identify sources of treatment for his service-
connected disability.  

The veteran was examined in August 2001.  Additional VA 
treatment records were also obtained from two sources and 
associated with the claims folder.  

The RO wrote to the veteran in September 2001 and informed 
him of the passage of the VCAA and VA's duty to inform and 
duty to assist.  The veteran was advised to inform the RO of 
sources of evidence that could be obtained on his behalf.

A supplemental statement of the case (SSOC) was issued in 
July 1996 that again reviewed all of the evidence of record 
and informed the veteran that this evidence did not justify a 
grant of the benefits sought.  An April 2002 SSOC provided 
citation to the pertinent VCAA regulations in addition to 
reviewing the evidence added to the record after July 1996.  
The veteran's claim for a higher rating remained denied 
because the evidence did not demonstrate that he satisfied 
the necessary criteria to allow for an increase.  Additional 
SSOCs issued in June 2002 and October 2002, respectively, 
addressed the evidence added to the record.  The October 2002 
SSOC also discussed the veteran's higher rating of 10 
percent.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to prove his claim.  He was notified of the 
evidence necessary to justify a higher evaluation for his 
service-connected disability.  He was kept informed of the 
evidence developed by VA.  The October 1993 SOC, and April, 
June, and October 2002 SSOCs informed the veteran as to why 
the evidence of record did not allow for the grant of his 
claim or why a rating in excess of 10 percent was not in 
order.  In summary, the Board finds that no additional notice 
is required under the provisions of 38 U.S.C.A. § 5103, as 
enacted by the VCAA, and 38 C.F.R. § 3.159(b).  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159 (c)-(e) (2002).  This section of the 
VCAA and the regulation set forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.

In this case a large volume of VA treatment records have been 
obtained from several sources.  The veteran's SSA records 
were also obtained and associated with the claims folder.  
The veteran was afforded VA examinations for the purpose of 
assessing his level of disability from his service-connected 
disability.  He was afforded the opportunity to testify at a 
hearing at the RO in February 1996 and again at a Travel 
Board hearing in September 2000.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.   The Board is not 
aware of any outstanding evidence and the veteran has not 
asserted that there is any outstanding evidence in this case.  
Therefore, the Board finds that VA has complied with the 
spirit and the intent of the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

VA has satisfied its duties to inform and assist the 
appellant in this case.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant).  Further development of the claims and 
further expending of VA's resources are not warranted.  Cf. 
Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); Dela 
Cruz v. Principi, 15 Vet. App. 145, 149 (2001).


ORDER

Entitlement to a disability rating of 10 percent for the 
period from September 3, 1992, to August 14, 2001, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to a disability rating in excess of 10 percent 
for service-connected right great toe MTP joint disability is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

